NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                         MAR 2 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


MICHAEL A. LEON,                                 No. 13-15997

             Plaintiff - Appellant,              D.C. No. 4:13-cv-00289-DCB

   v.
                                                 MEMORANDUM*
FIONA GRIEG, an individual;
UNKNOWN PARTIES,

             Defendants - Appellees.

                     Appeal from the United States District Court
                              for the District of Arizona
                      David C. Bury, District Judge, Presiding

                            Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Michael A. Leon appeals pro se from the district court’s judgment

dismissing his diversity action alleging that defendants made false statements

about him in violation of state law. We have jurisdiction under 28 U.S.C. § 1291.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo whether the district court had subject matter jurisdiction.

Munoz v. Mabus, 630 F.3d 856, 860 (9th Cir. 2010). We affirm.

      Leon is correct that the district court had diversity jurisdiction over his

action based on allegations that Leon and the only named defendant, Fiona Grieg,

reside in different states, and Leon seeks over $75,000 in damages. See 28 U.S.C.

§ 1332(a) (requirements for diversity jurisdiction).

      Leon fails to raise any other issues on appeal and, therefore, we affirm. See

Pierce v. Multnomah County, Or., 76 F.3d 1032, 1037 n.3 (9th Cir. 1996) (issues

not supported by argument in pro se brief are deemed abandoned); Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues which are argued

specifically and distinctly in a party’s opening brief.”).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                    13-15997